Citation Nr: 1802995	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-10 246	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for chronic minimal deformity of the radius bone/right status post injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to June 1990, November 1990 to May 1991, July 2006 to November 2007, and February 2012 to May 2012, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran had also perfected appeals as to the denial of service connection for posttraumatic stress disorder and right/left knee problems.  See January 2011 statement of the case; April 2011 VA Form 9, substantive appeal.  In August 2012, the RO granted entitlement to service connection for posttraumatic stress disorder.  Thereafter, in May 2013, the RO also granted entitlement to service connection for left/right knee problems.  The Veteran has not expressed disagreement with the effective dates or evaluations assigned.  Thus, as these decisions represent a full grant of the benefits sought with respect to these issues, such matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in correspondence dated in August 2017, the Veteran, through his authorized representative, notified the Board that he wished to withdraw any and all pending appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, by and through his representative, has expressly withdrawn all issues currently on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  See August 2017 correspondence.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


